ACCEPTED
                                                                                                         04-12-00630-CV
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                    5/29/2015 4:14:56 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK


                                    CROFTS & CALLAWAY
SHARON E. CALLAWAY*                     A PROFESSIONAL CORPORATION                   TELEPHONE
                                             ATTORNEYS AT LAW                        FILED     IN
                                                                                     (210) 569-7201
THOMAS H. CROFTS, JR.*                                                       4th COURT      OF
                                                                                      TELECOPIER
                                                                                                 APPEALS
  OF COUNSEL                                  613 N.W. LOOP 410               SAN ANTONIO,
                                                                                      (210)569-8490 TEXAS
                                                  SUITE 800
                                        SAN ANTONIO, TEXAS 78216-5509        05/29/2015    4:14:56 PM
                                                                               WRITER’S E-MAIL ADDRESS:
*BOARD CERTIFIED, CIVIL APPELLATE LAW
 TEXAS BOARD OF LEGAL SPECIALIZATION                                             KEITH E. HOTTLE
                                                                               sharonc@ccappellate.com
                                                                                         Clerk

                                              May 29, 2015

Mr. Keith E. Hottle, Clerk
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

         Re:      No. 04-12-00630-CV
                  The Huff Energy Fund, L.P., et al. v.
                  Longview Energy Company

Dear Mr. Hottle:

       Pursuant to the Court’s May 26, 2015 order, Appellants will share their allotted
time for argument as follows:

         Opening:
            30 minutes — Sharon E. Callaway arguing on behalf of all appellants
                            regarding the liability issues and the monetary award of
                            $95.5 million.
            15 minutes — Thomas R. Phillips arguing on behalf of Riley-Huff Energy
                            Group, LLC regarding the constructive trust.
         Rebuttal:
            10 minutes — Callaway
            10 minutes — Phillips

                                                          Sincerely,

                                                          /s/ Sharon E. Callaway
                                                          Sharon E. Callaway

cc:      Mr. Mikal C. Watts                               Mr. Randy D. Gordon
         Mr. Francisco Guerra, IV                         Mr. Stacy R. Obenhaus
         Mr. Craig B. Florence                            Ms. Rachel Kingray